U.S. Department of Justice
Civil Rights Division

U.S. Department of Education
Office for Civil Rights
Office of the General Counsel

Fact Sheet: Information on the Rights of All Children to Enroll in School
All children in the United States are entitled to equal access to a basic public elementary and secondary
education regardless of their actual or perceived race, color, national origin, citizenship, immigration
status, or the status of their parents/guardians. School districts that either prohibit or discourage, or
maintain policies that have the effect of prohibiting or discouraging, children from enrolling in schools
because they or their parents/guardians are not U.S. citizens or are undocumented may be in violation
of Federal law.
Below are some examples of acceptable enrollment policies, such as requesting proof of residency in the
school district, as well as policies that may not be used by schools to deny enrollment to your child.
Proof of Residency in the School District.


School officials may request proof that you live within the boundaries of the school district. School districts
typically accept a variety of documents for this purpose, such as copies of phone and water bills, lease
agreements, affidavits, or other documents. A school district’s requirements to establish residency must be
applied in the same way for all children.



A school district may not ask about your or your child’s citizenship or immigration status to establish residency
within the district, nor may a school district deny a homeless child (including a homeless child who is
undocumented) enrollment because he or she cannot provide the required documents to establish residency.



While a school district may choose to include a parent’s state-issued identification or driver’s license among
the documents that can be used to establish residency, a school district may not require such documentation
to establish residency or for other purposes where such a requirement would unlawfully bar a student whose
parents are undocumented from enrolling in school.

Proof of Age.


School officials may request documentation to show that a student falls within the school district’s minimum
and maximum age requirements. School districts typically accept a variety of documents for this purpose,
such as a religious, hospital, or physician’s certificate showing date of birth; an entry in a family bible; an
adoption record; an affidavit from a parent; a birth certificate; or previously verified school records.



Although a school district might request documents such as those listed above to verify your child’s age, a
school district may not prevent or discourage your child from enrolling in or attending school because he or
she lacks a birth certificate or has records that indicate a foreign place of birth, such as a foreign birth
certificate.

U.S. Department of Justice
Civil Rights Division

U.S. Department of Education
Office for Civil Rights
Office of the General Counsel

Social Security Numbers.


Some school districts request a student’s social security number during enrollment to use as a student
identification number. If a school district requests a student’s social security number, it must: (1) inform
you and your child that providing it is voluntary and that refusing to provide it will not bar your child
from enrolling in or attending school, and (2) explain for what purpose the number will be used.



A school district may not prevent your child from enrolling in or attending school if you choose not to
provide your child’s social security number.



A school district may not require you to provide your own social security number in order for your child
to enroll in or attend school.

Race or Ethnicity Data.


School districts have some Federal and state obligations to report race and ethnicity data about the
students in their schools. A school district may request that you provide your child’s race or ethnicity for
this purpose.



However, a school district may not bar your child from enrolling if you choose not to provide your child’s
race or ethnicity.

If you want to learn more about your rights and the rights of your child when enrolling in public school, or if
you believe that a school district is violating Federal law, you may contact the following government
agencies:


Department of Justice, Civil Rights Division, Educational Opportunities Section
Telephone: (877) 292-3804 (toll-free)
Fax: (202) 514-8337
Email: education@usdoj.gov



Department of Education, Office for Civil Rights
Telephone: (800) 421-3481 (toll-free)
Email: ocr@ed.gov
If you wish to fill out a complaint form online with the Department of Education, you may do so at
http://www.ed.gov/ocr/complaintintro.html



Department of Education, Office of the General Counsel
Telephone: (202) 401-6000
Fax: (202) 205-2689
Page 2 of 2

